Dismiss and Opinion Filed October 6, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-22-00723-CV

                      MICHAEL TROWBRIDGE, Appellant
                                   V.
                         HP TEXAS I LLC, Appellee

                 On Appeal from the County Court at Law No. 1
                           Rockwall County, Texas
                     Trial Court Cause No. CI 1-22-0031

                         MEMORANDUM OPINION
                  Before Justices Myers, Pedersen, III, and Garcia
                          Opinion by Justice Pedersen, III
       After appellant failed to timely file his brief, we directed appellant by postcard

dated August 30, 2022 to file his brief within ten days and cautioned appellant that

failure to do so would result in the dismissal of this appeal without further notice.

See TEX. R. APP. P. 38.8(a)(1). To date, appellant has not filed his brief or otherwise

corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b),

(c).                                         /Bill Pedersen, III/
                                             BILL PEDERSEN, III
       220723f.p05                           JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MICHAEL TROWBRIDGE,                          On Appeal from the County Court at
Appellant                                    Law No. 1, Rockwall County, Texas
                                             Trial Court Cause No. CI 1-22-0031.
No. 05-22-00723-CV          V.               Opinion delivered by Justice
                                             Pedersen, III. Justices Myers and
HP TEXAS I LLC, Appellee                     Garcia participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 6th day of October, 2022.




                                       –2–